             Case 3:20-cv-00330-LRH-EJY Document 76 Filed 07/01/21 Page 1 of 3



 1   DICKINSON WRIGHT PLLC
     JUSTIN J. BUSTOS
 2   Nevada Bar No. 10320
     BROOKS T. WESTERGARD
 3   Nevada Bar No. 14300
     100 W. Liberty St., Ste. 940
 4   Reno, NV 89501
     (775) 343-7500
 5   (844) 670-6009
     jbustos@dickinson-wright.com
 6   bwestergard@dickinson-wright.com
 7   BRAUNHAGEY & BORDEN LLP
     ANDREW LEVINE (pro hac vice)
 8   DAVID KWASNIEWSKI (pro hac vice)
     351 California Street, 10th Floor
 9   San Francisco, CA 94104
     Levine@braunhagey.com
10   borden@braunhagey.com
     Kwasniewski@braunhagey.com
11   Tel: (415) 599-0210
12    Attorneys for Defendant Nature’s Bakery, LLC
13
                               UNITED STATES DISTRICT COURT
14
                                        DISTRICT OF NEVADA
15

16     TURKIYE IHRACAT KREDI BANKASI,                Case No. 3:20-cv-00330-LRH-EJY
       A.S.,
17
                           Plaintiff,                JOINT STIPULATION AND
18                                                   ORDER EXTENDING THE
       vs.                                           BRIEFING SCHEDULE ON
19                                                   THIRD-PARTY PLAINTIFF’S
       NATURE’S BAKERY, LLC F/K/A BELLA              SUMMARY JUDGMENT
20     FOUR BAKERY, INC.,                            MOTION
21                         Defendant/Third Party
                           Plaintiff/Counterclaim
22                         Defendant,                (FIRST REQUEST)
23     vs.
24     INTRANSIA, LLC,
25                          Third Party Defendant/
                            Counterclaim
26                          Plaintiff/Rule 14(a)
                            Claimant.
27

28     ///
                                               1
            Case 3:20-cv-00330-LRH-EJY Document 76 Filed 07/01/21 Page 2 of 3



 1          Pursuant to LR 6-1, Defendant Nature’s Bakery, LLC (“Nature’s Bakery”) and Third
 2   Party Plaintiff Intransia, LLC (“Intransia”), by and through their respective attorneys of records,
 3   hereby stipulate and move the Court to extend the opposition and reply briefing schedule for
 4   Intransia’s summary judgment motion (ECF No. 72), filed on June 15, 2021, as follows:
 5          1.      Nature’s Bakery shall have up to and including July 20, 2021 to file its opposition;
 6          2.      Intransia shall have up to and including August 19, 2021 to file its reply;
 7          3.      This is the first stipulation for extending the briefing schedule and is sought in
 8   good faith due to accommodate the parties’ schedules.
 9
     Dated this 1st day of July 2021.
10
     DICKINSON WRIGHT PLLC                                 HUMPHREY LAW PLLC
11
     /s/ Justin J. Bustos                                  /s/ Patrick O’Rourke
12   JUSTIN J. BUSTOS                                      L. Edward Humphrey, Esq. - NSB 9066
     Nevada Bar No. 10320                                  Patrick O’Rourke, Esq. - NSB 13557
13   100 W. Liberty St., Ste. 940                          201 W. Liberty Street, Suite 350
     Reno, NV 89501                                        Reno, Nevada 89501
14   (775) 343-7500                                        Tel: (775) 420-3500
     (844) 670-6009                                        ed@hlawnv.com
15   jbustos@dickinson-wright.com                          patrick@hlawnv.com
16   BRAUNHAGEY & BORDEN LLP                               Attorneys for Intransia LLC
     ANDREW LEVINE
17   DAVID KWASNIEWSKI
     351 California Street, 10th Floor
18   San Francisco, CA 94104
     Levine@braunhagey.com
19   borden@braunhagey.com
     Kwasniewski@braunhagey.com
20   Tel: (415) 599-0210
21   Attorneys for Defendant Nature’s Bakery, LLC
22                                                   ***
23                                                          IT IS SO ORDERED:
24                                                          DATED this
                                                                  this 2nd day ofday of July
                                                                                   July, 2021.2021
25

26
                                                            ___________________________________
27                                                          LARRY R. HICKS
28                                                          UNITED STATES DISTRICT JUDGE

                                                       2
